DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 in Applicant’s responses filed 12/07/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore the claims stand rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is:
Storage device in line 4 of claim 1.
A review of the specification (references to the citation of the instant specification has been made using U.S. PG version) shows that the following appears to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
For the means-plus-function of "storage device” of claim 1, the specification discloses a hard disk drive in paragraph 39.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “an image processing processor”. The element may be amended to recite --an image processor-- as the current form is a tautology.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 1, recites “a detection signal for radiation which is transmitted through a subject” in lines 2-3. This limitation claims a human body and hence is not subject matter eligible. The limitation may be amended to recite “a detection signal for radiation which is configured to be transmitted through a subject”.
Claim 1 further recites “a device introduced into the subject” in line 10. This limitation claims a human body and hence is not subject matter eligible. The limitation may be amended to recite “a device configured to be introduced into the subject”. 
Claim 10 also recites “…a device introduced into a subject…”.This limitation also claims a human body and hence is not subject matter eligible. The limitation may be amended to recite “a device configured to be introduced into the subject”. 

Claims 2-9 are rejected based on their respective dependencies on claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 10, it is unclear whether “each image” refers to the fluoroscopic image or the fixed image. For purposes of the examination, the limitation is being interpreted to mean “each image of the plurality of device fixed images”.
Claim 1 recites “consecutively create a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of a periodically moving part of the subject, such that positions of the device match each other” in lines 9-13. The limitation comprises a run on sentence and hence does not clearly provide the intended meaning of the recited limitation. For instance, it is unclear what is meant by positioning a plurality of the consecutively generated fluoroscopic images as it relates to the creation of the plurality of device fixed images. For purposes of the examination the limitation is being interpreted to mean that positions of the device in both the device fixed images and the fluoroscopic images are matched.
Claim 1 recites the limitation “the consecutively generated fluoroscopic images” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-9 are rejected based on their respective dependencies on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auvray et al., US 20150179148.

Regarding claim 1, Auvray teaches a radiation image processing apparatus (see the fluoroscopic imaging arrangement in fig. 1 and paragraph 28) comprising: 
an image generation processor (see computer console CC of fig. 1 and paragraph 30) that generates a fluoroscopic image based on a detection signal for radiation which is transmitted through a subject (paragraph 30 describes the function of using the computer console to control image acquisition to acquire the fluoroscopic images. Also see paragraph 31); 
a storage device (see working memory in paragraph 83 of the computer console CC) that stores the fluoroscopic image generated by the image generation processor (the computer console is taught to control the fluoroscopic image operations including, according to paragraph 31, “The series of fluoros F are then digitally processed by data acquisition unit DAS and are then forwarded to an image processor IP”); and 
an image processing processor (see image processor IP of fig. 1 and paragraph 37) that performs image processing on the fluoroscopic image generated by the image generation processor (paragraph 37 describes further processing of the received fluoros F including combining the fluoros F with a corresponding road map), 
see image processor IP of fig. 1 and paragraph 37) is configured to: 
consecutively create a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of a periodically moving part of the subject, such that positions of the device match each other (paragraph 29 states “During the interventional procedure, medical personnel introduces a guide wire GW into the femoral artery of patient PAT and then guides a catheter to the diseased portion in the patient's coronary vasculature ROI where the stenosis is located. As Guidewire GW progresses through patient's P cardiac vasculature, a series of sequential fluoroscopic images F are acquired by an x-ray imager 100”and paragraph 32 states that “In the fluoroscopic image F it is in general only high attenuating objects whose footprint is discernible. More particularly, it is only the guidewire GW made of a high opacity material that is visible as an, in general, elongated footprint GWF in each fluoro. As the stream of fluoroscopic images F are acquired at a frame rate of about 30 images per second the progression of the guidewire GW through the patient PAT's body can be monitored”), 
create a map image (see road map graphics RM of angiograms A in paragraph 35) in which a blood vessel portion is displayed in a distinguishable manner with respect to the device (paragraph 35 describes the angiograms of the vasculature) by using a contrast image of a blood vessel of the periodically moving part of the subject, stored in the storage device (see paragraph 35 for the acquisition of the angios A using a high opacity contrast agent to, according to paragraph 34, provide the radiologist with visual clues about the instant cardio vasculature), and 
continuously create a plurality of device map superimposition images (see graphics display GD of fig. 1 which includes a combined image of the fluoros F and the angios A) by sequentially see fig. 3 and paragraphs 65-67 for the series of graphics display GD).

Regarding claim 2, Auvray further teaches wherein the image processing processor is configured to perform a process of inverting a pixel value of the blood vessel portion in the contrast image so as to generate the map image (see paragraph 71 for the inversion of pixels).

Regarding claim 3, Auvray further teaches wherein the image processing processor is configured to extract a contour of the blood vessel portion in the contrast image so as to generate the map image in which the contour of the blood vessel portion is displayed in an distinguishable manner with respect to the device (see paragraph 71 for the extraction of the cardiac vasculature from the cardiac angios A).

Regarding claim 4, Auvray further teaches wherein the image processing processor is configured to remove a part or the whole of a background portion other than the blood vessel portion in the contrast image (see paragraph 71 for the filtering processing using a mask where pixels belonging to the vasculature are retained but other pixels are zeroed) using a plurality of the consecutively generated contrast images, so as to create the map image (see paragraphs 34-35 for the sequence of angiograms acquired similarly as the series of fluoros F images).

Regarding claim 5, Auvray further teaches wherein the image processing processor is configured to create a difference image between the contrast image and a past contrast image of a previous frame of the contrast image (see paragraph 64 for the selection of the contextual angio, between two angiogram images, which is the angiogram most proximate to the corresponding fluoro F image in time), and 
perform a threshold value process of removing an image component by using a threshold value of a pixel value on the contrast image, so as to remove the background portion (see paragraph 71 for the thresholding step).

Regarding claim 6, Auvray teaches all the limitations of claim 1 above.
Auvray does not teach wherein the image processing processor is configured to:
acquire heartbeat phase information of the fluoroscopic image from an electrocardiographic waveform (see step 510 of paragraph 76), 
select the contrast image acquired in a heartbeat phase which substantially matches a heartbeat phase of the device fixed images from among a plurality of contrast images stored in the storage device on the basis of the heartbeat phase information (see paragraph 78), and 
create the map image by using the selected contrast image (see paragraph 79).

Regarding claim 8, Auvray teaches wherein the image processing processor is configured to create each of the plurality of device fixed images by a device emphasis image in which the device is emphasized by superimposing the device in the fluoroscopic images of a plurality of consecutive frames (see paragraph 32 which states that “In the fluoroscopic image F it is in general only high attenuating objects whose footprint is discernible. More particularly, it is only the guidewire GW made of a high opacity material that is visible as an, in general, elongated footprint GWF in each fluoro. As the stream of fluoroscopic images F are acquired at a frame rate of about 30 images per second the progression of the guidewire GW through the patient PAT's body can be monitored.”).

(see abstract) comprising: 
acquiring a contrast image  of a blood vessel  of a periodically moving part of a subject through radiation fluoroscopic imaging see paragraph 35 for the acquisition of the angios A using a high opacity contrast agent to, according to paragraph 34, provide the radiologist with visual clues about the instant cardio vasculature); 
consecutively acquiring fluoroscopic images of the subject through radiation fluoroscopic imaging (see paragraphs 30-31 for the acquisition of the fluoro F images); 
consecutively creating a plurality of device fixed images in which positions of a device introduced into the subject are fixed in each image by positioning a plurality of the consecutively generated fluoroscopic images, which are images of the periodically moving part of the subject, such that the positions of the device match each other (paragraph 29 states “During the interventional procedure, medical personnel introduces a guide wire GW into the femoral artery of patient PAT and then guides a catheter to the diseased portion in the patient's coronary vasculature ROI where the stenosis is located. As Guidewire GW progresses through patient's P cardiac vasculature, a series of sequential fluoroscopic images F are acquired by an x-ray imager 100”and paragraph 32 states that “In the fluoroscopic image F it is in general only high attenuating objects whose footprint is discernible. More particularly, it is only the guidewire GW made of a high opacity material that is visible as an, in general, elongated footprint GWF in each fluoro. As the stream of fluoroscopic images F are acquired at a frame rate of about 30 images per second the progression of the guidewire GW through the patient PAT's body can be monitored”), 
creating a map image (see road map graphics RM of angiograms A in paragraph 35) in which a blood vessel portion is displayed in a distinguishable manner with respect to the device (paragraph 35 describes the angiograms of the vasculature) by using the contrast image (see paragraph 35 for the acquisition of the angios A using a high opacity contrast agent to, according to paragraph 34, provide the radiologist with visual clues about the instant cardio vasculature); and 
continuously creating a plurality of device map superimposition images (see graphics display GD of fig. 1 which includes a combined image of the fluoros F and the angios A) by sequentially superimposing the plurality of device fixed images on the map image (see fig. 3 and paragraphs 65-67 for the series of graphics display GD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Auvray in view of Heuscher, D.J., US 20100274120, hereafter referred to as “Heuscher”.

Regarding claim 7, Auvray teaches all the limitations of claim 1 above.
Auvray fails to teach that the image processing processor (see image processor IP of fig. 1 and paragraph 37) is configured to create a partial map image which is cut out of a region in a vicinity of the device from the contrast image generated during contrasting, and 
superimpose the plurality of device fixed images generated after finishing of the contrasting on the partial map image on the basis of a position of the device, so as to create the plurality of device map superimposition images.
However, Heuscher teaches a system for tracking a medical instrument (see fig. 1 and paragraph 7), including “means for detecting X-rays that have passed through the VOI, means for maintaining a tip of the medical instrument in a field of view of the narrow cone beam as the medical instrument traverses the VOI, and means for superimposing reconstructed images of a sub-region of the VOI, in which the tip of the medical instrument is located, onto a pre-generated diagnostic image of the VOI for presentation to a physician”. In paragraph 30, the method is taught to be implemented in a fluoroscopic mode to reduce radiation mode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s system to generate an image of a sub-region containing . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Auvray in view of Close, et al., US 6532380. .

Regarding claim 9, Auvray further teaches wherein the fluoroscopic image and the contrast image are radiation images of a part of the subject which is periodically moved due to a heartbeat of the subject (see paragraph 29. The fluoro F images are of cardiac vasculature) but fails to teach wherein the device includes a stent for blood vessel treatment.
However, Close teaches a method for image guidance of coronary stent deployment into an artery using radiopaque markers, where a series of fluoroscopic images are taken during the stent deployment (see abstract and col. 3, lines 59-67 and col. 4, lines 1-5) for treatment (see col. 6, lines 10-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Auvray’s system, which uses a guidewire GW for guiding a balloon catheter to a leasioned site (see paragraph 33-34 of Auvray), for deployment of a treatment stent the way Close teaches, to provide an improved visualization of the deployed treatment device, in the case of the Close, a stent. See col. 3, lines 31-37 of Close. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAROUK A BRUCE/Examiner, Art Unit 3793                                     


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793